DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The amendments to the claims have overcome the outstanding prior art rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
 Dighde et al. (US 2013/0107143)1 in view of Ishimaru et al. (US 2015/0147538);
or, in the alternative,
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) and Consumer Reports (“Connect with your car, How to plug in your music, apps, and lifestyle,” April 2013).
Dighde et al. teaches an impact resistant interactive touch display.  See paragraph [0001].  The device includes a display panel (302), a cover glass (334) that covers the display, a display chassis (i.e., housing)(312), a shock absorber (i.e., impact absorbing portion)(328) and an external support mechanism (326).  See Figure 3, and [0020]-[0023].  
In an alternative interpretation of the reference, Dighde et al. teaches an adjustable fastening plate (330) that fixes the position of the chassis (i.e., housing) with respect to the underlying display.  See Figures 3 and paragraphs [0022]-[0024].  Thus, the external support structure (326) or the adapter plate (330) are alternatively considered equivalent to the claimed fixing portion.
The clear protective plate (334) may be a chemically strengthened glass having a thickness of 0.1-2mm.  See paragraph [0023].  The shock absorber (328) is directly disposed on the back of the chassis (i.e., housing).  See Figure 3.
Dighde et al. discloses that the protective covering is a chemically strengthened (i.e., tempered) glass but fails to disclose a thickness of a compressive stress layer being 10 µm or more.
Ishimaru et al. discloses a glass substrate for use as a cover glass for display devices.  See paragraph [0268].  The glass has a thickness of 1.5 mm or less and a compressive depth of layer of 20 to 35 µm.  See paragraph [0129].  Such a glass has a high strength for use as a front glass (i.e., cover glass) of a display.  See paragraph [0084].

Dighde et al. does not disclose that the display is a “vehicle-mounted display device that is disposed in an interior member of a vehicle.”  However, in regards to preamble statements of intended use, MPEP 2111.02 states:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. [MPEP 2111.02 (Citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)]

No structural difference can be discerned between the prior art and the instant invention.

In the alternative, Consumer Reports teaches that touch screens displays are the next step in automotive infotainment systems:
The next step up is a full infotainment system that typically integrates a car’s audio, navigation, communication, and climate systems. It usually includes an in-dash display and is controlled through a touch screen or a multifunction controller (or both), hard keys, and/or voice commands.

Therefore, it would have been obvious to one of ordinary skill in the art to have employed the touch screen of Dighde et al. in a vehicle because vehicle touch screens offer integrated control of a vehicle’s audio, navigation, communication and climate systems.
As to claim 3, Ishamaru et al. discloses that the glass is an aluminosilicate glass.  See paragraph [0046]
As to claim 4, the glass of Ishamaru et al. is believed to have overlapping ranges of components with the glass of claim 4, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

As to claim 6, Dighde et al. does not disclose that the external support mechanism (i.e., fixing portion) is metal.  However, one of ordinary skill in the art would have made the support mechanism out of metal because it was known that metal housings were rugged. 
As to claim 7, in an alternative interpretation of the reference, Dighde et al. teaches an L-bracket (330,420) that fixes the position of the chassis (i.e., housing) with respect to the underlying display.  See Figures 3 and 4b, and paragraphs [0022]-[0024]
As to claim 8, the combined teachings of the references do not disclose the material employed for the external support mechanism (326)(i.e., fixing portion) to the chassis (312)(i.e., housing).  However, it would have been obvious to one of ordinary skill in the art to have attached the parts with a bolt because bolts are notoriously well known means of joining materials.
As to claim 9, Dighde et al. discloses that the peripheral sealant (338) may be optically clear, translucent or even opaque.  See paragraph [0023].  When it is translucent or opaque, the sealant is “a light shielding portion.”
As to claim 10, Dighde et al. teaches that the cover glass is bonded to the display panel (i.e., housing frame) by an adhesive (336).  See paragraph [0023].  
As to claim 14, Tsubaki et al. teaches that the display is a liquid crystal display (302).  See paragraph [0020].
As to claim 15, the display of Dighde et al. appears to be an embedded type.  See Figure 3.

As to claim 17, Dighde et al. teaches the presence of LEDs (322,320) and a light guide (i.e., a back light) between the display (302) and the chassis (312).  See Figure 3, and [0022]. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538);
			or, in the alternative,
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) and Consumer Reports (“Connect with your car, How to plug in your music, apps, and lifestyle,” April 2013,
as applied to claim 1 above, and further in of
Huseman et al. (US 2009/0208739).
The combined teaching the references render obvious claim 1 for the reasons recited above.  The references fail to teach the thickness of the adhesive layer that bonds the cover glass to the display, or that the adhesive is a double sided tape.  
Huseman et al. teaches a double sided adhesive tape for attaching a cover glass to electronic devices such as displays.  See the title and paragraph [0002].  The adhesive has a thickness of between 4 and 150 µm.  See paragraph [0161].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the adhesive of Huseman et al. as the adhesive of Dighde et al. because . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) 
			or, in the alternative,
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) and Consumer Reports (“Connect with your car, How to plug in your music, apps, and lifestyle,” April 2013,
as applied to claims 1 and 10 above, and further in of
Inoue et al. (US 2017/0101340).
The combined teaching the references render obvious claims 1 and 10 for the reasons recited above.  The references fails to teach the storage modulus of the adhesive that bonds the cover glass to the display.  
Inoue et al. teaches an adhesive for attaching a cover glass to a vehicle display.  See the abstract.  The adhesive has a storage sheer modulus of preferably less than 4 MPa.  See paragraph [0044].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the adhesive of Inoue et al. having a storage sheer modulus of less than 4 MPa as the adhesive of Dighde et al. because the adhesive provides the display with excellent impact resistance.  See paragraph [0012] of Inoue et al.
Inoue et al. has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) as applied to claim 1 above, and further in view of Consumer Reports (“Connect with your car; How to plug in your music, apps, and lifestyle,” April 2013.
Dighde et al. (US 2013/0107143) in view of Ishimaru et al. (US 2015/0147538) render obvious claim 1 for the reasons recited above.  Dighde et al. and Ishimura et al. fail to teach incorporating the display panel into a vehicle.
Consumer Reports teaches that touch screens displays are the next step in automotive infotainment systems:
The next step up is a full infotainment system that typically integrates a car’s audio, navigation, communication, and climate systems. It usually includes an in-dash display and is controlled through a touch screen or a multifunction controller (or both), hard keys, and/or voice commands.



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that this is a different Dighde reference than employed in the previous Actions.